DETAILED ACTION
Claims 1-20 are pending as amended on 08/26/22,
claims 11-16 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed on August 26, 2022 & RCE filed on August 29, 2022.  Claims 1, 7 & 17-18 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The dependent claim recites only limitations which have been added to the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al., US 2010/0230054.
Sugawara teaches a label applicator comprising an actuator (22) for linear movement of a labeling head, a base (23) connecting the actuator to the labeling head (20), and wherein the labeling head extends transverse to the linear movement and has a label-retaining surface (21) with a nonlinear (i.e. broken) cross section which can hold a label via its vacuum apertures (20a) as it is applied (throughout, e.g. abstract, [FIGS. 1-6]).  The applicator also comprises a pivotable multidirectional articulation joint and force attenuator (27) between the base & label retaining surface (21)/suction apertures/sources (20a) which comprises a plurality of springs around shafted fasteners [FIGS. 1-6].

Claims 1-3, 5 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gore et al., US 5,733,410.
Gore teaches a label applicator comprising an actuator (30) for linear movement of a labeling head, a coupled base (32) connecting the actuator to the labeling head (22), and wherein the labeling head extends transverse to the linear movement and has a label-retaining surface (24) with a nonlinear convex cross section which can hold a label via vacuum apertures (46) as it is applied (throughout, e.g. abstract, [FIGS. 1-5]).  The applicator also comprises a pivotable multidirectional articulation joint and force attenuator (34/44) between the base & label retaining surface (24)/suction apertures/sources (46) [FIGS. 1-5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al., US 2010/0230054 in view of Yokajty, US 5,470,420.
The teachings of Sugawara have been detailed above, and while this reference does not expressly disclose that its label-retaining surface is curved/convex/domal, these were conventional designs for such surfaces in this art, as noted for example by Yokajty, which states that its label-retaining surfaces may be either flat or convex [Col. 2, 34-40 & FIGS. 6-10].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Yokajty with those of Sugawara, in order to yield a labeler with any known alternate type of curved labeling face (which would have nonlinear cross sections along multiple perpendicular axes), which can adhere some portions of a label to a target before others, with predictable success.

Claims 10 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al., US 2010/0230054 in view of Yokajty, US 5,470,420 and further in view of Brooks et al., US 6,847,181.
With regard to claims 10 & 17, the teachings of Sugawara & Yokajty have been detailed above, and while these references do not expressly disclose a magnetic attachment to couple the base & actuator, these were conventional at the time of Applicant’s invention, as taught for example by Brooks, which uses a magnetic coupling between an actuator and a tool (throughout, e.g. abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Brooks with those of Sugawara & Yokajty, in order to provide easy interchangeability & a safety breakaway benefit to the device.
With regard to claim 18, as noted above, Sugawara & Yokajty teach conventional nonlinear/curved labeling faces (variations of which would result in nonlinear cross sections along multiple perpendicular axes as noted).
With regard to claim 19, as noted above, Sugawara has a multidirectional articulation joint and force attenuator (27) between the base & label retaining surface (21)/suction apertures/sources (20a) which comprises a plurality of springs around shafted fasteners [FIGS. 1-6].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al., US 2010/0230054 in view of Yokajty, US 5,470,420 and Brooks et al., US 6,847,181 and further in view of Lichtenberg et al., US 2010/0096089.
The teachings of Sugawara, Yokajty & Brooks have been detailed above, and while these references do not expressly disclose whether the vacuum is connected to the labeling head via a shafted fastener with a spring thereon, this was already a known design for combining such features in an efficient manner, as suggested for example by Lichtenberg, which articulates label depositor heads (20) along a shaft (10) which supplies vacuum forces to the label depositor heads & which is wrapped with a compression spring (10a) [FIG. 5].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Lichtenberg with those of Sugawara et al., in order to articulate its labeling heads around a shaft which can also supply the needed vacuum to these labeling heads using known space-saving designs with predictable success.

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al., US 5,733,410 in view of Yokajty, US 5,470,420.
The teachings of Gore have been detailed above, and while this reference does not expressly disclose that its label-retaining surface is curved/convex/domal, these were conventional designs for such surfaces in this art, as noted for example by Yokajty, which states that its label-retaining surfaces may be either flat or convex [Col. 2, 34-40 & FIGS. 6-11].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Yokajty with those of Gore, in order to yield a labeler with any known alternate type of curved labeling face (which would have nonlinear cross sections along multiple perpendicular axes), which can adhere some portions of a label to a target before others with predictable success.

Claims 10 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al., US 5,733,410 in view of Brooks et al., US 6,847,181.
With regard to claims 10 & 17, the teachings of Gore have been detailed above, and while these references do not expressly disclose a magnetic attachment to couple the base & actuator, these were conventional at the time of Applicant’s invention, as taught for example by Brooks, which uses a magnetic coupling between an actuator and a tool (throughout, e.g. abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Brooks with those of Gore, in order to provide easy interchangeability & a safety breakaway benefit to the device.
With regard to claim 18, as noted above, Gore teaches conventional nonlinear/curved labeling faces (simple shape variations of which would result in nonlinear cross sections along multiple perpendicular axes as noted).
With regard to claim 19, as noted above, Gore also has a multidirectional articulation joint and force attenuator (34/44) between the base & label retaining surface (24)/suction apertures/sources (46) [FIGS. 1-5].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gore et al., US 5,733,410 in view of Brooks et al., US 6,847,181 and further in view of Lichtenberg et al., US 2010/0096089.
The teachings of Gore & Brooks have been detailed above, and while these references do not expressly disclose whether the vacuum is connected to the labeling head via a shafted fastener with a spring thereon, this was already a known design for combining such features in an efficient manner, as suggested for example by Lichtenberg, which articulates label depositor heads (20) along a shaft (10) which supplies vacuum forces to the label depositor heads & which is wrapped with a compression spring (10a) [FIG. 5].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Lichtenberg with those of Gore et al., in order to articulate its labeling heads around a shaft which can also supply the needed vacuum to these labeling heads using known space-saving designs with predictable success.


Examiner also notes US 6,006,808 as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed August 26, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  With regard to Applicant’s assertions that Sugawara & Gore do not teach multi-directional articulation joints at the claimed locations, these are erroneous.  Sugawara, as in Applicant’s disclosed invention, teaches a known species of articulation joint comprising four shafts with springs that can assist the labeling head in conforming to a target surface (see also US 6,006,808, which details this typical type of joint & its basic function on a labeling device [FIGS. 7-8]).  Gore also teaches another type of articulation joint that allows the labeling head to move in one direction or another atop a target surface.  The pending claims remain rather broad, essentially detailing a suction element coupled to a linear actuator with an articulation joint, sans actively recited control elements.  Additional features such as convex labeling heads were also well-known in this art at the time of Applicant’s invention, as noted previously.  If Applicant believes there to be a novel & non-obvious structural difference between their disclosed invention and that of the prior art, it is recommended such be set forth explicitly in the claim language in a clear & definite manner.  It remains unclear which feature Applicant believes to be inventive.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745